Citation Nr: 1744192	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  14-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had service in the United States Marine Corps (USMC) from August 1970 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in June 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

In his December 2013 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a May 2016 statement, the Veteran withdrew his hearing request.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran had a right shoulder disability at the time of his entrance into active military service.

2.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting right shoulder disability was not permanently aggravated beyond normal progression by active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1111, 1153, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2016 remand, the Board directed that the Veteran be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his right shoulder disability.  A review of the record shows that the Veteran was afforded the directed VA examination in January 2017.  A review of that examination report shows that the examiner who conducted the examination and provided the requested opinions was a physician's assistant and not actually a physician.  

The Board notes that VA is not required to obtain an examination by a physician, so an examination performed by other medical professionals will satisfy the duty to assist.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  In this case, the Board acknowledges that in the June 2016 remand, it was specifically requested that the examination be performed by a physician.  However, a review of the examination report and the opinions provided shows that the examination conducted was thorough, the opinion provided was complete and included a thorough rationale, and there is no indication from the examination report that it is less than completely adequate.  Dismissing the examination and opinions provided as inadequate for the sole reason that such were provided by a physician's assistant and not a physician would cause an unnecessary delay in issuing a final decision in this appeal.  Therefore, the Board finds that the development conducted is in compliance with the June 2016 remand and there is no bar to proceeding with a final decision at this time.  

Analysis

The Veteran is seeking entitlement to service connection for a right shoulder disability.  Specifically, he has reported that while in active service, his pre-existing right shoulder disability was aggravated.

At the outset, the Board notes that in the June 2016 remand, the Board found that the presumption of soundness was applicable in this case.  Upon review of the evidence of record, the Board finds no reason to disturb that determination at this time.  

As such, VA must prove by clear and unmistakable evidence both that the Veteran's right shoulder disability existed prior to service and that it was not aggravated therein.  See VAOPGCPREC 03-2003 (July 16, 2003).

A review of the record shows that in an October 1969 orthopedic consultation report, it was noted that the Veteran had dislocated his right shoulder approximately four years prior.  Since the initial injury, the Veteran was noted to have dislocated his right shoulder approximately thirty times, and had required reduction by a medical profession on at least four or five occasions.  The injury was classified as asymptomatic and normal at that time, although the shoulder lacked 25 degrees of external rotation.  The October 1969 orthopedist's conclusions were reiterated at the Veteran's March 1970 entrance examination, along with the Veteran's denial of other disease or injury.

In a July 1970 letter, it was noted that the Veteran sought private treatment for a dislocated right shoulder approximately five to six times between October and December 1968.  The Veteran reported that although the dislocations continued from time to time, he had learned how to adjust his shoulder back into place.  However, the Veteran again solicited treatment in July 1970 for right shoulder soreness caused by a dislocation several days prior.  

Shortly after entrance into active service, the Veteran was seen in medical for his right shoulder.  Based on the history, the Veteran was sent for Medical Evaluation Board (MEB) proceedings.  Ultimately, the Veteran was deemed unfit for duty in August 1970 as a result of his right shoulder disability.  A narrative summary of the MEB examination showed a diagnosis of recurrent right shoulder dislocation, not due to misconduct or incurred in the line of duty.  The MEB report issued the following month noted that the Veteran had experienced 30 to 40 shoulder dislocations since his initial 1965 injury, such that he did not meet the minimum standards for enlistment due to recurrent right shoulder dislocations.  Accordingly, the Veteran was recommended for discharge after only 27 days of service and he was officially separated in September 1970.  

In June 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had originally injured his right shoulder playing sandlot football in 1966.  He reported that he experienced a shoulder dislocation at that time, which was reduced by a chiropractor.  He reported that he had four recurrent dislocations and that he had reported that issue at the time of his enlistment examination.  He reported that within two weeks of active service, he experienced another right shoulder dislocation and was medically discharged from active service.  The Veteran reported that he had right shoulder surgery in 1975 and that he had not experienced a right shoulder dislocation since that time.  The examiner diagnosed degenerative arthritis of the right shoulder with a history of multiple dislocations.  The examiner opined that the Veteran's right shoulder disability was not caused by, the result of, or aggravated by active service.  In this regard, the examiner noted that the right shoulder disability existed prior to the Veteran's active service and that the Veteran had later developed arthritis despite having corrective surgery.  The examiner further noted that the Veteran's arthritis, which was the cause of his current symptoms, was related to his history of multiple dislocations, not the one single dislocation which occurred in service.  The examiner noted that arthritis was commonly seen after recurrent dislocations and there was no evidence of aggravated of the right shoulder disability beyond it normal progression by service.

In January 2017, the Veteran was afforded another VA examination.  At that time, the Veteran again reported experiencing multiple right shoulder dislocations prior to his entrance into active service, but that he "re-injured" his right shoulder during basic training which lead to his medical discharge.  He reported that he underwent surgery to repair his right shoulder a few years after separation from service and that the disability had gotten worse and deteriorated since then.  The examiner diagnosed right acromioclavicular arthritis and right shoulder instability, status post-surgical repair.  

The examiner opined that the Veteran's right shoulder disability clearly and unmistakably existed prior to service.  In this regard, the examiner noted that the Veteran reported a history of right shoulder dislocations at the time of induction.  As a result of that history, the Veteran required orthopedic consultation to assess his fitness for duty.  Said consultation found no disability except for the mild loss of external rotation.  As a result, the Veteran was cleared for duty "unless documented history of dislocations could be furnished."  

The VA examiner also opined that the Veteran's right shoulder disability was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran's MEB determined that the right shoulder disability preexisted service and was not neither incurred in nor aggravated by service.  Further, the examiner noted that Veteran's own lay statements concerning his disability indicated that he experienced "numerically significant recurrent shoulder dislocations" prior to induction, and said testimony was bolstered by a chiropractic letter noting a history of five to six dislocations requiring medical treatment.  As such, the examiner concluded that it was very likely and expected that an unstable shoulder with a high frequency of spontaneous dislocations would continue to manifest given the right stressor, which resulted in the Veteran's separation from service.  Additionally, the examiner noted that the Veteran's shoulder followed a "predictable clinical course" given the history reported and the subsequent requirement of surgical correction, which resulted in no further dislocations.  

The Board finds that the June 2010 and January 2017 VA examinations and medical opinions are adequate because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there are no medical opinions to the contrary.  Therefore, the June 2010 and January 2017 VA examination and medical opinion reports are the most probative evidence of record.    

While the Veteran is competent to report observable symptoms of pain and even shoulder dislocation, he is not competent to provide an opinion that his right shoulder disability was aggravated by his active service.  An opinion of that nature requires medical expertise and knowledge that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case. 

As there is no competent medical evidence of record to support the Veteran's claim, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  Accordingly, entitlement to service connection for a right shoulder disability is not warranted.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


